Citation Nr: 0003809	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  98-15 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral pes 
planus with plantar fasciitis, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for duodenal ulcer 
with hiatal hernia, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel



INTRODUCTION

The veteran served on active military duty from January 1990 
to June 1996, with 2 years, 7 months and 21 days prior active 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which continued evaluation of the 
veteran's pes planus with fasciitis and duodenal ulcer with 
hiatal hernia as 10 percent disabling each.


FINDINGS OF FACT

1.  The RO has obtained all evidence necessary for an 
equitable disposition of the claims.

2.  The veteran's bilateral pes planus with plantar fasciitis 
is productive of moderate pronation, almost complete loss of 
the arch, pain on manipulation and use, and callosities.

3.  The veteran's duodenal ulcer is productive of no more 
than flare-ups once or twice yearly and there is no current 
medical evidence of hiatal hernia.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent for 
bilateral pes planus with plantar fasciitis have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4,7, 4.71a, Diagnostic Code 5276 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for duodenal ulcer with hiatal hernia have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.114, 
Diagnostic Codes 7305, 7346 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the evaluation assigned for his pes 
planus with plantar fasciitis and duodenal ulcer with hiatal 
hernia should be increased to reflect more accurately the 
severity of his symptomatology.  As a preliminary matter, it 
is noted that the veteran's claims allege an increase in 
severity of the service-connected disabilities, and are 
therefore well grounded claims for increased evaluation.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  In addition, the 
Board is satisfied that the record contains all evidence 
necessary for an equitable disposition of this appeal, and 
that the RO has fulfilled its duty to assist the veteran in 
developing the facts pertinent to his claims.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. § 4.1.  However, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).




Pes planus with plantar fasciitis

The veteran was granted service connection for bilateral pes 
planus with plantar fasciitis in November 1996, with an 
initial evaluation of 10 percent.  He filed a claim for an 
increased evaluation in February 1998.

Clinical records from the Dayton, Ohio VA Medical Center 
(VAMC) reveal that the veteran has received ongoing treatment 
for his pes planus.  Initial evaluation occurred in June 1997 
when the veteran reported stiffness and soreness of both 
feet.  He requested a statement that he was able to work as a 
mail carrier at the Postal Service, as he had been advised by 
an in-house physician for his employer that he could not 
handle normal job activities.  It was noted on physical 
examination that the veteran had flat feet, calluses on both 
heels without open wounds, and no swelling.  X-rays of the 
feet in June 1997 were negative for fracture, dislocation, 
other bony abnormality, or arthritic changes.  Later that 
month the veteran had a podiatry consult.  On physical 
examination, the longitudinal arch was noted to be decreased, 
the arch was reducible and could be increased.  Range of 
motion was normal and there was no pain on palpitation.  He 
was given chairside orthotics and a note to return to work 
without restrictions.

The veteran returned for a follow-up visit in July 1997.  He 
stated that inserts were helping his arch pain considerably, 
but were too tight at the digits and were causing blistering 
and itching.  He was given cream to relieve the blistering 
and itching.  In November 1997 the veteran stated he was 
experiencing pain on the job as a mail carrier.  On 
examination, the decreased medial longitudinal arch was 
noted.  The veteran had decreased dorsiflexion, with greater 
dorsiflexion on the right than left foot.  His subtalar 
joints and metatarsal joints were decreased bilaterally.  He 
was referred to the prosthetic department for casting of 
orthotics.

In December 1997, the veteran had another appointment for 
examination of his feet.  It was noted that secondary to his 
pes planus the veteran had developed pain in the second digit 
metatarsal on the left and the fifth toe.  There was pain on 
palpation to the plantar medial arch bilaterally.  There was 
decreased medial longitudinal arch with plantar muscular 
bulge, and pain on palpation to the second metatarsal 
phalangeal joint.  There was positive vibratory pain and 5/5 
muscle strength.  X-rays failed to show abnormalities.  He 
was diagnosed with plantar fasciitis and stress fracture of 
the second metatarsal bone of the left foot.  Treatment 
options were discussed and the veteran declined an injection 
at that time.  He was given an ace bandage and wooden shoe.  
In a note at that visit, the surgical resident stated that 
proper healing of the plantar fasciitis and stress fracture 
would require the wearing of wooden shoes and that the 
veteran should engage in as little walking and standing as 
possible.  It was further noted that the veteran's condition 
might require surgical intervention in the future.

Later in December 1997, the veteran had further evaluation of 
his feet.  On examination moderate pronation on weight 
bearing was noted.  Treatment options were discussed, 
including surgical correction.  He was sent for casting for 
firm orthotics.

In February 1998, the veteran had a follow-up appointment.  
The veteran reported he was on light duty at work.  He was 
unable to take nonsteroidal antiflammatory drugs (NSAIDS) as 
they bothered his ulcer.  The veteran's orthotics were 
examined and determined to be of good length.  The veteran 
had callosities on the right foot which were debrided.  The 
veteran was still encouraged to consider surgical 
intervention.

In March 1998, the veteran complained of the orthotics 
irritating the lateral aspects of his feet with long periods 
of standing.  He did state that his feet were improved.  He 
also had complaints relating to the skin on his feet.  He was 
diagnosed with tinea pedis and was given cream and sent for 
refurbishing of his orthotics.

In June 1998 the veteran went to pick up new shoes from the 
prosthetics department.  There was no further treatment.  The 
file contains one additional appointment in November 1998, 
with indication that continuing treatment in January 1999 was 
scheduled.

The claims file also contains report of a VA medical 
examination performed in April 1998.  The veteran reported a 
history of bilateral foot pain beginning in 1992 or 1993 and 
diagnosis at that time of flat feet.  He was given various 
types of inserts and cushions, but these did not help.  He 
was currently working as a letter carrier on a foot route but 
suffered severe pain at the end of the day.  He felt pain on 
a daily basis.  Overuse of his feet worsened the problem, and 
rest and use of NSAIDS alleviated the problem somewhat.  It 
was stated that the veteran could still do his job, but with 
considerable discomfort.  On physical examination, there 
appeared to be no objective evidence of pain on motion.  His 
gait was unremarkable.  There was no evidence of callosities 
or breakdown or unusual shoe wear.  There were no skin or 
vascular changes.  Posture in all positions was unremarkable.  
There was no arch to the feet.  Weight bearing appeared 
unremarkable as was alignment of Achilles tendon.  There was 
no obvious degree of valgus, no malalignment of the forefoot 
or mid-foot and no hallux valgus.  X-rays showed near pes 
planus deformity with almost complete loss of the normal 
angle between the longitudinal axis of the talus and 
longitudinal axis of the first metatarsal.  The diagnosis was 
bilateral flat feet.

In his substantive appeal dated in September 1998, the 
veteran states that his pes planus with plantar fasciitis 
causes him pain and discomfort every day, and has required 
him to be on light duty status with the U.S. Postal Service 
since November 1997.  Due to the limited tasks he can 
perform, his work hours have been reduced.  He states that 
his feet hurt while he is standing at work, as well as while 
on a driving route.  He has blisters on the heels of both 
feet.  He further states his feet are swollen and have 
required wrapping.  He has discoloration, blisters and 
calluses on his feet.  He was advised to wear two pairs of 
socks with the orthopedic inserts and orthopedic shoes, but 
he still suffers from blisters.  He has been told he may need 
surgical correction, but there is no guarantee it would work.  
His job options are limited because of his inability to stand 
or walk for long periods. 

The veteran's pes planus is evaluated pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.  Flat foot is assigned a 10 
percent evaluation if moderate, involving weight-bearing line 
over or medial to great toe, inward bowing of the tendo 
achillis, pain on manipulation and use of the feet, either 
bilateral or unilateral.  A 30 percent evaluation is assigned 
for severe bilateral flat foot, involving objective evidence 
of marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities.  A 50 percent evaluation is 
assigned for pronounced flat foot, involving marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.

Although not evident during his VA examination, the veteran 
has had symptomatology indicative of severe flat feet during 
his clinical visits.  In December 1997, he had moderate 
pronation on weight-bearing.  In February 1998, the veteran 
had callosities requiring debridement.  There was pain on 
palpation on more than one occasion, and the veteran has 
described significant discomfort on walking and standing.  He 
has a continuous history of being put on light duty at work 
due to his pes planus symptoms.  In addition, he has required 
several types of orthotics, and surgery has been 
contemplated.  Based on this evidence, the Board concludes 
that the veteran's pes planus with plantar fasciitis more 
nearly approximates severe disability, within the meaning of 
the applicable schedular criteria, and, therefore, requires a 
30 percent evaluation.  38 C.F.R. § 4.7.  However, the Board 
does not find that the veteran suffers from the extreme 
symptoms described in the criteria for a 50 percent 
evaluation for pronounced flat foot.

The Board has considered the applicability of the 
extraschedular provision set forth at 38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing that the service connected disability at 
issue has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factor, the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shiipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


Duodenal ulcer with hiatal hernia

The veteran was awarded service connection for duodenal ulcer 
with hiatal hernia, with initial evaluation of 10 percent, in 
November 1996.  He filed a claim for an increased evaluation 
in February 1998.

In November 1996, the veteran sought treatment at the VAMC 
for stomach problems.  A gastrointestinal (GI) consult was 
recommended.  At a January 1997 examination, it was noted 
that the veteran had been diagnosed with peptic ulcer disease 
and had a duodenal ulcer, diagnosed through 
esophagogastroduodenoscopy (EGD), which was not bleeding.  He 
had been on many medications.  He had had a repeat EGD which 
showed the ulcer had not healed, but the veteran's symptoms 
were somewhat decreased at the time.  He had no history of 
hematemesis, hematochezia or melena.  He still had complaints 
of epigastric discomfort with all types of food and increase 
of symptoms with stress.  His abdomen was positive for 
epigastric tenderness.  An EGD was performed in January 1997.  
Findings included mucosal abnormalities in the esophagus 
including ulcerations and an erythematous appearance.  
Biopsies were obtained.  The stomach was normal in appearance 
and there was no evidence of gastritis, gastric ulcers, 
gastric varices, angiodysplastic lesions, hiatal hernia, 
intrinsic masses, extrinsic compression, gastric polyps or 
bleeding.  There was a 5 mm by 3 mm duodenal ulcer of the 
duodenal bulb located on the posteroinferior wall.  The 
biopsy report gave a diagnosis of chronic inflammation with 
intestinal metaplasia of the gastric tissue.  Therapeutic 
measures were recommended.

A repeat EGD was performed in May 1997.  The esophagus and 
stomach were normal in appearance and there was no evidence 
of disease.  The duodenum was normal and there was no 
evidence of duodenitis, duodenal ulcers, or other 
abnormalities.  The duodenal ulcer was considered healed.  
There are no further clinical records pertaining to the 
veteran's gastrointestinal complaints.

In April 1998, a VA examination was performed, as well as an 
upper GI air contrast with barium.  The veteran reported he 
first developed stomach pains in 1992.  He underwent 
endoscopy and was diagnosed with upper duodenal ulcer, which 
resolved after six months treatment.  He was continued on 
Zantac.  At the time of the examination, the veteran stated 
he had no abdominal symptoms but was continuing on 
medication.  There was no evidence of dysphagia, no pyrosis, 
no hematemesis, or melena.  He was not aware of any reflux or 
regurgitation, but had been diagnosed with reflux in the 
past, as well as with hiatal hernia.  He had no nausea or 
vomiting.  On examination, there was no evidence of anemia, 
no history of weight gain or loss.  Abdominal examination was 
unremarkable.  There was no guarding or tenderness, no 
hepatosplenomegaly and bowel sounds were positive in all 
quadrants.  The upper GI barium study showed some deformity 
in the superior part of the base of the duodenal bulb, not 
thought to be an active ulcer.  However, endoscopic 
examination was suggested for better evaluation.  No hiatal 
hernia was seen and gastroesophageal reflux was noticed.  
Blood work showed borderline anemia.  Diagnosis was small 
hiatal hernia and reflux disease, apparently by history, and 
duodenal ulcer by history and healed duodenal ulcer by 
endoscopic evidence.

The veteran in his substantive appeal states that he suffers 
from acid reflux on a daily basis and frequent stomach pain.  
He stated this is aggravated by stress and that on occasion 
the stomach pain is overwhelming.

The criteria for evaluating a duodenal ulcer are set forth at 
38 C.F.R. § 4.114, Diagnostic Code 7305.  A 10 percent 
evaluation is assigned for mild duodenal ulcer with recurring 
symptoms once or twice yearly; and a 20 percent evaluation is 
assigned for moderate duodenal ulcer with recurring episodes 
of severe symptoms two or three times a year averaging 10 
days in duration, or with continuous moderate manifestations.  
The code also provides for evaluation of hiatal hernia at 
38 C.F.R. § 4.114, Diagnostic Code 7346.  A 30 percent 
evaluation is assigned for persistently recurrent epigastric 
distress with dysphagia pyrosis and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A 10 percent 
evaluation requires two or more of the symptoms for the 30 
percent evaluation of less severity.

There is no evidence in the record that the veteran has 
episodes of duodenal ulcer flare-ups more than once or twice 
yearly.  With respect to the hiatal hernia, there is no 
evidence that the veteran currently suffers from such 
disability, and the diagnosis is only by history.  Thus, the 
veteran is not entitled to compensation for hiatal hernia, 
and his compensation is limited to the existing 10 percent 
for mild duodenal ulcer.  The Board notes that, although a 
upper GI series in April 1998 failed to show an active ulcer, 
an endoscopic examination was suggested for a better 
evaluation.  However, a number of diagnostic studies have 
been performed in recent years, including a repeat EGD in May 
1997, which showed that the esophagus and stomach were normal 
in appearance with no evidence of disease, and that the 
duodenum was normal with no evidence of duodenitis, duodenal 
ulcers, or other abnormalities.  It was specifically noted at 
that time that the duodenal ulcer was healed.  While the 
veteran clearly had an active ulcer in late 1996 and early 
1997, it is evident that that ulcer healed, and there is no 
medical or laboratory evidence to show that his ulcer disease 
has been manifested by more than flare-ups once or twice 
yearly, nor is there any medical or laboratory evidence of a 
current symptomatic hiatal hernia.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for a rating in excess of 10 percent for a duodenal 
ulcer with a hiatal hernia must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).











ORDER

An increased evaluation of 30 percent for bilateral pes 
planus with plantar fasciitis is granted, subject to the laws 
governing the payment of monetary benefits.

An increased evaluation of duodenal ulcer, currently 
evaluated as 10 percent disabling, is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

